Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DETAILED ACTION
This is the Final action for application #16/466233, Thermally Decoupled Pipe Bracket With High Mechanical Loading Capacity, filed 6/3/2013.  Claims 1-11 are pending.  This Final Office Action is in response to applicant's reply dated 1/5/21. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.


Information Disclosure Statement
The foreign references striked-out on the information disclosure statement filed 6/3/2019, have been added to the PTO-892 form. These references had been previously listed on the PCT search report.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “A”.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure of the foot part as claimed in Claims 5-7 must be shown or the feature(s) canceled from the claim(s).  No new matter may be entered. This objection was not addressed by the Applicant.
The drawings are objected to because in Figure 9, the graph is not labeled to indicate what is being represented on the x-axis and the y-axis.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The disclosure is objected to because on page 13, lines 23-24 are unclear. The disclosure states, “The length of the foot part 32 was 250mm, the length thereof 100mm.” Two different lengths are being disclosed for the same part.
Appropriate correction is required. No new matter may be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1:
-The phrase “the pipe holder is conceived for withstanding a breaking load (according to appendix J of DIN EN 13480-3:2013-11) of at least 2.8 kN” is unclear. 
-The phrase “wherein the bearing face (A in [mm2]) of the insulating element on the foot part and the cold-pressure resistance (K in [N/mm2]) of the insulating element meet the condition K >  3 · 106 · 20A(-1.39)” is unclear. First, the specification has not defined “cold-pressure resistance” so it is not clear what this is representing. Secondly, when comparing two numerical values, the units need to be comparable. In the claimed equation, “K” is measured in N/mm2. If “A” is measured in mm2, then it is unclear how the right side of the equation can be compared to K. 

	Regarding Claim 4:
	-It is unclear if the web being claimed is in addition to the web already claimed in Claim 1.

Regarding Claim 5:
	-The claim appears to be claiming the structure of the second embodiment depicted in Figures 5 and 6. However, the structure of the foot part is not visible in the 

	Regarding Claim 6:
	-It is unclear if the “two pipe receptacles” being claimed are in addition to the pipe receptacle already claimed in Claim 1.
	-There is no antecedent basis for “the common foot part”. It is unclear if this is in addition to the foot part already claimed in Claim 1 or if referring to the foot part of Claim 1. Additionally, the structure of the foot part for the second embodiment in Figures 5 and 6 is not clear, since other than the portion shown in Figure 6, the foot part structure is not depicted.

Regarding Claim 7:
	-The claim appears to be claiming the structure of the second embodiment depicted in Figures 5 and 6. However, the structure of the foot part is not visible in the Figures and it is not clear from the description how the foot part is structured as an angled profile and connects the two components. The second face of the foot part is not depicted. Therefore, it is not clear how this second face connects with the rest of the structure. The claim further claims that the first face of the component runs parallel to the second face of the foot part. This is additionally unclear if the two surfaces aren’t coplanar. 

	
	Regarding Claim 11:
-The phrase “conceived for withstanding a breaking load (according to appendix J of DIN EN 13480-3:2013-11) of at least 6.4 kN” is unclear. First, the specification does not define “a breaking load” so it is unclear what this is referring to. Secondly, the entire phrase in the parentheses is indefinite as it is not clear what this is in reference to since not disclosed in the specification. Per the Applicant’s response, the Applicant states that the appendix being referred to is a European industry standard. Since industry standards can change at any time, including an industry standard in the claim makes the claim indefinite. Additionally, since the industry standard is not part of the claimed invention, it should not be claimed, but rather should just be disclosed in the specification. 
-The phrase “wherein the bearing face (A in [mm2]) of the insulating element on the foot part and the cold-pressure resistance (K in [N/mm2]) of the insulating element meet the condition K >  2 · 106 · 20A(-1.28)” is unclear. First, the specification has not defined “cold-pressure resistance” so it is not clear what this is representing. Secondly, when comparing two numerical values, the units need to be comparable. In the claimed equation, “K” is measured in N/mm2. If “A” is measured in mm2, then it is unclear how the right side of the equation can be compared to K. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art set forth in the specification and in Figures 1 and 2 (hereinafter ‘AAPA’) in view of DE102014109599A1 to Maurer et al. (hereinafter ‘Maurer’).

Regarding Claims 1 and 11, as best understood, AAPA of Figures 1 and 2 teaches a pipe holder for mounting a pipe (10) on a bearing (12), comprising:
two foot supports (unlabeled clamps on either end of 32) which are mutually spaced apart and are in each case capable of being connected to the bearing (as depicted);
 a support element having a web (30), at least one pipe receptacle (31) at the upper end of the web, and a foot part (lower end of 30/32) at the lower end of the web, wherein the at least one pipe receptacle, the web, and the foot part are configured so as to be integral or are connected to one another in a materially integral manner (depicted as one integral fixed piece), and wherein the foot part (32) is disposed in the intermediate space between the foot supports (clamps on either end of 32).

 Additionally, Maurer, which also teaches a pipe holder for mounting a pipe (Figure 2) on a bearing (surface that 2 is configured to attach to), comprising:
two foot supports (2,2; Figure 2) which are mutually spaced apart and are in each case capable of being connected to the bearing (via the horizontal flange of each);
 a support element having a web (1), at least one pipe receptacle (upper rounded portion of 1) at the upper end of the web, and a foot part (lower end of 1 that is clamped by 2 and has 7 passing through) at the lower end of the web, wherein the pipe receptacle, the web, and the foot part are configured so as to be integral or are connected to one another in a materially integral manner (as depicted in Figure 1), and wherein the foot part is disposed in the intermediate space between the foot supports (lower end of 1 depicted in Figure 2 as positioned between the foot parts 2,2); further teaches:
at least one pressure-resistant insulating element (3; Figure 2) which is disposed between the first foot support (2) and the foot part (lower end of 1) as well as between 
Maurer does not specifically indicate that the pipe holder is conceived for withstanding a breaking load (according to appendix J of DIN EN 13480-3:2013-11) of at least 2.8 kN, wherein the bearing face (A in [mm2]) of the insulating element on the foot part and the cold-pressure resistance (K in [N/mm2]) of the insulating element meet the condition K >  3 · 106 · 20A(-1.39), or which is conceived for withstanding a breaking load (according to appendix J of DIN EN 13480-3:2013-11) of at least 6.4 kN, wherein the bearing face (A in [mm2]) of the insulating element on the foot part and the cold-pressure resistance (K in [N/mm2]) of the insulating element meet the condition K >  2 · 106 · 20A(-1.28). 
However, AAPA of Figures 1 and 2 teach a steel pipe holder used in the power station technology (page 1, ln 15-29) and therefore would be designed with respect to pipeline design standards to hold the appropriate loads based on the pipe diameters, geometry, material, and medium flowing through the pipe. Typical load values in a given industry would be known to those of skill in the art. AAPA also teaches that 

Regarding Claim 2, as best understood, AAPA and Maurer combined teach the pipe holder according to claim 1, and Maurer further teaches wherein the two foot supports (2,2) have in each case one first face (lower horizontal face) which is capable of being connected to2Docket No. 522634US Preliminary Amendmentthe bearing, as well as in each case one second face (vertical face of 2) which faces in a direction of the at least one pipe receptacle so as to be substantially perpendicular to the first face (as depicted in Figure 2).  

Regarding Claim 3, as best understood, AAPA and Maurer combined teach the pipe holder according to claim 1, and AAPA (as modified by Maurer) further teaches wherein the foot part (lower end of 30/32) of the support element is embodied as an angled profile having a first face (32) which runs so as to be substantially parallel to the bearing (12), and a second face (lower end of 30 that would be clamped by the foot supports and have the fastener passing through as taught by Maurer) which extends so 

Regarding Claim 4, as best understood, AAPA and Maurer combined teach the pipe holder according to claim 3, and AAPA further teaches wherein a connection between the foot part (lower end of 30/32) and the at least one pipe receptacle (31) of the support element is formed as a web by a substantially planar component (30 is depicted as planar in Figures 1 and 2).  

Regarding Claim 6, as best understood, AAPA and Maurer combined teach the pipe holder according to claim 1, and AAPA further teaches wherein the support element comprises two pipe receptacles (as depicted in Figure 2) for receiving the pipe (10) in a bearing manner, said two pipe receptacles being connected to one another by way of the common foot part (Figure 2 showing 30 and 32 both extending between both pipe receptacles).  

Regarding Claim 8, as best understood, AAPA and Maurer combined teach the pipe holder according to claim 3, and AAPA as modified by Maurer further teaches wherein the first face (32) of the angled profile of the foot part of the support element is configured to be spaced apart from the bearing (spaced from 12 as modified by Maurer’s insulating elements and foot supports of Figure 2).
  
Regarding Claim 9, as best understood, AAPA and Maurer combined teach the pipe holder according to claim 3, and Maurer further teaches wherein the second face (vertical face) of the foot support (2) runs so as to be substantially parallel to the second face (vertical portion) of the foot part of the support element (portion that 2 engages), and wherein the insulating element (3) between the two second faces is clamped (via 7). Maurer does not specifically teach that the insulating element is clamped by way of a tightening torque of at least 100 Nm. However, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art through routine experimentation and design to determine the optimum torque needed to tighten the fastener to securely support the pipe support.
	
Regarding Claim 10, as best understood, AAPA and Maurer combined teach the pipe holder according to claim 1, and Maurer further teaches wherein the insulating element (3) on external faces thereof is at least partially surrounded by a casing (5; Figure 4). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to include a casing as taught by Maurer in order to further improve the system by creating a seal between the support and the pipe whereby less moisture can penetrate and thus the risk of corrosion can be reduced (para [0049]).
	  


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Maurer, and further in view of US 4,787,583 to Morton.

Regarding Claim 5, as best understood, AAPA and Maurer combined teach the pipe holder according to claim 3, and AAPA (as modified by Maurer) further teaches wherein a connection between the foot part (lower end of 30/32) and the at least one pipe receptacle (31) of the support element is formed as the web by a component having a first face (vertical face of 30 that extends above the foot supports as modified by Maurer) which runs so as to be parallel to the second face of the foot part (since 30 is coplanar with the lower portion of 30 that together with 32 creates the foot part since it is clamped by the foot supports as taught by Maurer, then the faces would be parallel) of the support element. AAPA does not specifically teach that the component is an angled profile with a second face which runs so as to be substantially perpendicular to the first face.  However, Morton, which is also drawn to a pipe support with a support element (34; Figures 1-3) having a web, pipe receptacle, and foot part, not only teaches vertically oriented first faces (38) extending along the pipe direction, but additionally teaches second faces (36) which run so as to be substantially perpendicular to the first face (col 3, ln 1-16). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use a component on the pipe support of AAPA and Maurer combined having an angled profile with both first and second faces perpendicular to each other as taught by Morton, since this box beam structure assists in fully supporting the weight of the clamp and pipeline and would help in preventing bending of a single vertical component.

Regarding Claim 7, as best understood, AAPA and Maurer combined teach the pipe holder according to claim 6, and AAPA (as modified by Maurer) further teaches wherein the foot part (lower end of 30/32) of the support element is configured as an angled profile having a first face (32) which runs so as to be substantially parallel to the bearing (12), and a second face (lower vertical portion of 30 that would be clamped by the foot supports and fastener as modified by Maurer) which extends so as to be substantially perpendicular to the first face (vertical) and so as to be substantially parallel to an axis of the at least one pipe receptacle (extends in the direction of the pipe), and wherein the connection between the foot part and the respective pipe receptacle of the support element is in each case formed as a web (30) by a component having a first face (vertical face of 30 that extends above the foot supports as modified by Maurer) which runs so as to be parallel to the second face of the foot part (since 30 is coplanar with the lower portion of 30 that together with 32 creates the foot part since it is clamped by the foot supports as taught by Maurer, then the faces would be parallel) of the support element. AAPA does not specifically teach that the support element is in each case formed as webs by a component having an angled profile with a second face which runs so as to be substantially perpendicular to the first face.  However, Morton, which is also drawn to a pipe support with a support element (34; Figures 1-3) having a web, pipe receptacle, and foot part, not only teaches vertically oriented first faces (38) extending along the pipe direction, but additionally teaches second faces (36) which run so as to be substantially perpendicular to the first face (col 3, ln 1-16). Therefore, it would have been obvious before the effective filing date of the claimed invention to one .

Response to Arguments

With respect to the drawings:
-The Applicant argues that the letter “A” is the mathematical sign for “Area” and is used in the equations, but not used or intended as a reference sign in the figures. The Examiner has fully considered this but it is not persuasive. While the letter “A” is used in the equations, the letter “A” is referred to in the specification (page 3, ln 13-14) and in the claims (1 and 11) as the “bearing face”. It appears that the letter “A” is defining both the face itself, as well as the area of the face. 
-The Applicant states that Figure 9 is amended by the present response. However, the response included pages 1-9, which did not include any drawing amendments.

With respect to the specification:
-The Applicant states that the specification was amended by the present response. However, the response included pages 1-9, which did not include any specification amendments.

With respect to the Claims:
	-With respect to Claims 1 and 11, the Applicant argues that the phrase in the brackets refer to a European industry standard, and states that a copy is attached to the present response. However, no copy was included with the response. Notwithstanding, as stated above, industry standards can change at any time and therefore including industry standards in a claim deems the claim indefinite. Additionally , since the industry standard is not a part of the Applicant’s invention, it should not be included in a claim, but rather just discussed in the specification.
	-With respect to Claims 1 and 11, the Applicant states that the inequalities are “dimensionless, as can be seen from the exponents which are not integers”. This explanation is not clear. Just because a numerical value is not an integer, does not mean that it is dimensionless, as many dimensions are fractional. And if the values in the equation were “dimensionless” then nothing could be measured.  The variable “K” as stated in the claim is measured in N/mm2 and variable “A” in mm2. The equation itself is not clear, not only because the units on either side of the equation are not the same (and therefore cannot be compared), but also because it is not clear what the intention of the equation is. The phrase “cold-pressure resistance” was not defined in the specification. The Applicant further states “The variables “A” and “K” have to be provided in the metric units given so that the numbers in the inequality fit and the left-hand side of the inequality is comparable to the right-hand side of the inequality.” This explanation is not clear, since the numbers in the inequality do not appear to fit and left-hand side is not comparable to the right-hand side. It appears that the specification 

	-The Applicant argues that Maurer excludes supports designed in one piece, and that the support of Maurer is not fabricated in one piece and therefore not integral. The Examiner has fully considered this but it is not persuasive. First, Maurer is not used as the base reference. AAPA (which is an integral support) is used as the base reference, and Maurer is used as a modifying reference teaching the use of pressure-resistant insulating elements to assist in minimizing heat transfer. Therefore, on this alone, the Applicant’s argument is moot. Notwithstanding, secondly, it is claimed that the elements can be “integral or are connected to one another in a materially integral manner”. The claims do not claim “one-piece”. Lastly, Maurer uses a two-piece support to optimize storage (para [0033]). However, this does not exclude using pressure-resistant insulating elements with one-piece supports for the same purposes of minimizing heat transfer.
	-The Applicant argues that the references do not teach any values or preferred ranges of the parameters “breaking load”, “bearing face of the insulating element”, and “cold-pressure resistance”. The Examiner has fully considered this but it is not found to be persuasive. First, the AAPA is in the same field (power station technology or processing industry) as the Applicant’s invention and therefore one of skill in the art would be aware of the typical breaking loads required in that industry. AAPA teaches that the loads are a function of the pipe diameter, the pipe geometry, the material selection, and the medium flowing through the pipe (page 1, ln 39-41). Maurer teaches 
Maurer teaches the same structure as the foot supports and connection to the web as that claimed in the Applicant’s invention. Maurer additionally teaches using calcium silicate, which is one of the options taught by the Applicant for the pressure-resistant insulating element as having a known-value for cold-pressure resistance of 27 N/mm2. Therefore, the cold-pressure resistance is known. Lastly, using the same heat transfer philosophy that minimizing contact between the pipe support and the bearing to minimize heat transfer (by spacing them apart and inserting insulation), one of skill in the art would know that the amount of contact area between the insulation and the foot part/web will affect the amount of heat transfer. Therefore, determining whether the system meets the claimed condition would be a result of an optimization task typically done by an engineer. Additionally, the Examiner notes that the claimed condition is not clear.




Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday - Tuesday  7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632